The opinion of the court was delivered by
Barrett, J.
The plaintiff agreed to let the defendant put a hundred sheep into his pasture for the season at fifty cents per head, and, if his pasture should prove to be not sufficient for their feed, that he would arrange with his father to open his pasture to them'. This is the contract under which the plaintiff claims to recover. The report shows that he.performed the contract on his part in every particular. It is-not true that he was under obligation to exercise any care or watch over the sheep, or to see that they were well kept. He was only to furnish just the pasture designated, with the use of his father’s pasture in a specified contingency; and all this he did without notice from the defendant, or knowledge from any source, that there was any lack of feed for the sheep. -
The judgment is affirmed.